Title: To Thomas Jefferson from Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 25 February 1826
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Jefferson, Thomas


                        My dear friend
                        
                            Paris
                            february 25h 1826
                        
                    Altho I Have Not Since My Return to france Received any direct letter from Monticello, I Have the Gratification to Conclude from Several Reports, namely from An Account of Your Visit to the University that Your Health is Much improved from what I Have left it. it is a pleasing thought to me that when these lines Will Reach You there Will be a short time to Wait before Your dear Helen Has Reentered the family Circle. to the Mother, daughters, Sons, I beg You Will present My affectionate love, Respects, and friendly Good wishes. No distance Can Weaken  the feelings Which it Has been My Happy lot lately to Enjoy Among You, and it is to me a Great Blessing to know How Cordially they are Reciprocated.European diplomacy is Again in a state of Confusion. the Aristocratical Conspiracy of Russia Was Widely Extended. it Appears Very difficult to keep their Soldiery from an attak on the ottamans in favour of their Greek CoReligionaries. the British Government Consider the alarms of their pecuniary Crisis, Now May lament Not to Have favoured Grecian independence a lesser Evil to them than grecian dependence on the Russian Empire. there are now Endeavours to patch up some arrangement more favourable to liberty, in that Quarter, than What Aristocracy despotism and selfishness Had Contemplated. in france privileged Counter Revolution and Jesuitism are progressing one Way, and National, Republican Good State progressing on the other, without a disposition to violent measures, or active Resistance on Either Side. I Send the Collection of pamphlets published Successively by the late Mr Courier which is Headed Rather in a Smuggling Way and May, I think, amuse you, the Witty author Having like to mr payne a peculiar tact to Say Sound and Useful things. He Had Contemplated, When taken of by an obscure Crime, attributed to private Ennmities, to give a description of My Visit to the U.S. Contrasting their Manners and Institutions With those of European Aristocracy and Monarchy.However determined I am to pass most of My time at La Grange, I owe it to the Younger part of my family to be in town the Greater part of two or three months Every Year. I Have Seen our friend Marbe Marbois and Will dine to day With Him if I find my Gout So far gone as to allow it. I Was going to Mde de Corny, ten days ago, after Having Corresponded With Her, when this fit took Hold of me. M. de tracy is tolerably Well. Those Were your Commissions, My dear friend.My Son, the Whole family, and le Valleur beg to be Affectionately and Respectfully Remembered to You, Mrs Randolph, and all inhabitants of Monticello. one of my grand daughters Has been very ill, but is now Recovered. I Have Seen in the papers the High price you have paid, on Your person, for Your bust, and do the More Sympathise With it as I Had My Share of plastering on one of the Hottest days at NewyorkYou Have, No doubt, Heard of My Young  philanthropic friends now at Memphis West tennisee. they Write that they find in that part of the Country better dispositions than is generally thought in the North. I Ever thought the feelings, and interest of the people of the South were to be immediately applied to without Recurrence to Northern influence further than the assisting dispositions Last Year Expressed in the Senate by mr King. indeed, My dear Jefferson, the More I see, I Hear, I think, and I feel on the Subject the greater appears to me, for the White still more if possible than the Coloured population of the Southern States, the importance and Urgency of  pointing towards the Gradual Emancipation of Slavery. Could Not Mexico, and those American Wide Republics of South America offer an additional  vent for liberated Negroes?Adieu, My dear friend, I don’t push You to write knowing it fatigues You, but Mrs Randolph and My young friends will be very kind to give me Every particular Concerning You and them. Remember me Most affectionately to Mr and Mrs Madison. Mr Madison will be also amused  to peruse Courier’s book namely a letter from Lewis 18 to His Cousin in Spain Which applies Equally to french and British portended Representations.Receive the love and Respect of Your old friend
                        Lafayette
                    M. de tracy joins with the family in presenting his affectionate Regards. I Hope You will Have been pleased with the Work of our Young friend thierry